Citation Nr: 1746631	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  14-36 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Eligibility for nonservice-connected pension benefits.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel







INTRODUCTION

The Veteran served on active duty from December 1986 to May 1988.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2012 administrative decision of the Oakland, California, Regional Office (RO) of the Department of Veterans Affairs (VA). 


FINDING OF FACT

The Veteran has active service from December 1986 to May 1988, and was thus outside a "period of war," as defined by statute.  38 U.S.C.A. § 101 (11) (West 2014).


CONCLUSION OF LAW

The Veteran does not have the requisite wartime service to establish basic eligibility for VA nonservice-connected pension benefits.  38 U.S.C.A. §§ 1501, 1521 (West 2014); 38 C.F.R. §§ 3.2, 3.3 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA is required to notify and assist the Veteran in developing a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).  These provisions are not applicable where the law, and not the underlying facts or development of the facts, are dispositive.  See Manning v. Principi, 16 Vet. App. 534, 542-43 (2002); Smith v. Gober, 14 Vet. App. 227   (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  As the outcome of the present appeal is based upon an application of the law to the known facts, the provisions of the duty to notify and assist are not applicable.  As such, further discussion of VA's duties to notify and assist is unnecessary. 

Analysis

As a threshold requirement for nonservice-connected pension benefits, the Veteran must have had wartime service.  Specifically, in order for a veteran to be entitled to pension benefits, the veteran must have served on active duty for 90 days or more during a period of war, or commencing or ending during a period of war, or have served during a period of war and be discharged or released from such service for a service-connected disability.  38 U.S.C.A. § 1521 (j) (West 2014); 38 C.F.R. § 3.3 (a)(3).  The specific dates encompassing the "periods of war" are defined by statute. 38 U.S.C.A. § 101 (11) (West 2014). 

The Vietnam era is defined as February 28, 1961 - May 7, 1975 for Veterans who served in the Republic of Vietnam during that period; otherwise August 5, 1964 - May 7, 1975.  The Gulf War is defined as August 2, 1990 - through a future date to be set by law or Presidential Proclamation.  Id.

In this case, the Veteran's DD-214 reflects he has active service from December 1986 to May 1988, and was thus outside a "period of war," as defined by statute.  The Veteran's military personnel records as well reflect release from active duty in May 1988.

In the Veteran's April and May 2012 claims, the Veteran indicated that he entered service in June 1986 and separated from service February 1991 or April 1992.  However, there is no evidence to support the Veteran's statement that his active service extends after December 1986 to May 1988, as reflected in the DD-214.  

The Board places greater probative weight on the official records of the service department over the Veteran's unverified allegations of additional service during a period of war.  

The Board is bound by the law and is without authority to grant benefits on an equitable basis.  38 U.S.C.A. §§ 503, 7104 (West 2014); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994). 

As the Veteran did not have any wartime service, basic eligibility for nonservice-connected pension benefits is not established.  In this case, as the claim fails because of absence of legal merit or lack of entitlement under the law, the claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Eligibility for nonservice-connected pension benefits is denied.



____________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


